COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 NEAL AUTOPLEX, INC. D/B/A                                     No. 08-12-00136-CV
 NEAL SUZUKI,                                   §
                                                                    Appeal from
                        Appellant,              §
                                                                153rd District Court
 v.                                             §
                                                             of Tarrant County, Texas
 LONNIE R. FRANKLIN AND                         §
 WIFE LISA B. FRANKLIN,                                       (TC # 153-241082-09)
                                                §
                        Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.